Citation Nr: 9921834	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral ankle and 
knee disorders and a back disorder as secondary to service-
connected pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 1944 to February 
1946.  

This appeal arose from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO denied entitlement to service 
connection for disorders of the knees, ankles and back as 
secondary to service-connected pes planus, and an increased 
evaluation for pes planus.

At the hearing on appeal in December 1997, the veteran 
withdrew the issue of entitlement to an increased evaluation 
for pes planus.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim for service connection for bilateral ankle and hip 
disorders and a back disorder as secondary to service-
connected pes planus is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for service connection for bilateral ankle and knee 
disorders and a back disorder as secondary to service-
connected pes planus is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence or finding of 
any abnormalities of the knee, ankles, or back.

A May 1996 VA medical examination of the veteran concluded in 
a pertinent diagnosis of ankle soreness and weakness.

VA outpatient treatment reports dated in 1996 include a 
pertinent diagnosis of cervical degenerative joint disease.

The veteran and his son provided oral testimony before a 
hearing officer at the RO in December 1997.  The veteran 
reiterated his belief that he had developed chronic acquired 
disorders of his knees, ankles, and back as secondary to his 
service-connected pes planus.  It was argued that there was 
documentation showing the veteran had suffered from leg and 
ankle pain since 1948.

Subsequent to the December 1997 hearing, additional VA 
outpatient treatment reports were associated with the claims 
file.  These records included a record dated in October 1995 
noting the veteran had been service-connected for deformities 
of the feet, marked hyper-pronation and valgus ankle 
deformities.  A January 1998 medical record shows a VA 
podiatrist reviewed the veteran's medical chart dated in 
October 1995.  He noted that the veteran's reported "valgus 
ankle" would more accurately be identified as pes planus 
(for which service conection has already been granted and 
rated as 50 percent disabling).

VA conducted a medical examination of the veteran's feet in 
May 1998.  The examination concluded in a diagnosis of severe 
pes planus bilaterally.

VA conducted a multiple joint examination of the veteran in 
May 1998.  The examination concluded in pertinent diagnoses 
of multiple joint arthritis to include the ankles and knees.

VA conducted a special orthopedic examination of the veteran 
in September 1998.  The examination concluded in diagnoses of 
moderately severe bilateral pes planus, and degenerative 
arthritis of the ankles, knees, and lower back.  The examiner 
noted his belief that the etiology of the degenerative 
condition of the ankles, knees, and lower back was totally 
independent and unrelated to the veteran's foot problems, as 
absent his foot problems, the veteran was likely to have 
experienced these other degenerative changes solely on the 
basis of his age and other wear and tear conditions that led 
to the diagnosis of and contributed to degenerative 
arthritis.


Criteria

Service connection may be granted for a claimed disability 
when the facts, shown by evidence, demonstrate that a disease 
or injury resulting in current disability was incurred during 
active service or, if preexisting active service, is 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991).  

Service incurrence will be presumed for certain diseases, 
including arthritis, when manifest to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310;  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
disorders of the knees, ankles, and back as secondary to his 
service-connected pes planus must be deneid as not well 
grounded.

It is neither contended, nor shown that the veteran's claimed 
disabilities had their onset in service or during the first 
postservice year.  In fact, service medical records are 
negative for any complaint or treatment for disabilities of 
the ankle, knees or back, and arthritis was not manifest 
during the first year following service discharge.  Rather, 
the veteran's principal argument is that he has developed 
disabilities of the ankles, knees and back over the years as 
a result of his service-connected pes planus.  

In this regard, the Board notes that the veteran's statements 
and contentions as to the alleged relationship are not 
supported by any recorded clinical data or medical opinion of 
record.  The veteran's treatment records do not show or even 
suggest that the claimed conditions are the result of service 
connected disability.  






The veteran's testimony and that of his son at the hearing on 
appeal is also insufficient to establish the necessary 
medical relationship between the claimed multiple disorders 
and his pes planus.  The veteran and his son, as laymen, lack 
the expertise to relate the claimed multiple disorders to the 
veteran's service-connected pes planus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In order to assist the veteran in the development of his 
claim, a VA physician was asked for an opinion as to the 
relationship, if any, between the veteran's service-connected 
pes planus and the knee, ankle, and back disorders claimed by 
the veteran.  

The veteran was examined in January 1998, but the examiner 
did not provide the requested opinion and the veteran was 
scheduled for reexamination.  Following a review of the 
record and an examination in September 1998, the examiner 
noted the presence of arthritic changes in the ankles, knees 
and back.  He then opined that the etiology of the 
degenerative conditions of the ankles, knees, and back is 
totally independent and unrelated to the veteran's service-
connected pes planus. 

The Board notes that the appellant has not submitted any 
competent medical evidence to show that under the pertinent 
laws and regulations pertaining to service connection claims, 
he has chronic acquired disorders of his knee, ankles and 
back as secondary to his service-connected pes planus.  The 
competent medical evidence of record does not suggest that 
the veteran has chronic acquired disorders of his knees, 
ankles, and back as secondary to his service-connected pes 
planus.  

The present record contains a medical opinion from a VA 
examining physician which is contradictory to the position 
taken by the veteran with respect to the etiology of the 
claimed multiple disorders.  





Also, the physician's opinion that there is no relationship 
between the service-connected disability and the claimed 
disabilities, effectively removes this case from the purview 
of Allen v. Brown, 7 Vet. App. 439 (1995), in that there is 
no competent medical evidence even suggesting that the 
service-connected pes planus in any way aggravates arthritis 
of the knee, ankles and back.  

In other words, the appellant's claim is predicated on his 
own unsubstantiated lay opinion.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Grivois, the 
appellant's lay opinion is an insufficient basis upon which 
to find his claim well grounded.  He is clearly making an 
assertion that is beyond his competence to do so.  Espiritu, 
King.

Accordingly, as a well grounded claim must be supported by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for disorders of the knees, 
ankles and back as secondary to his service-connected pes 
planus must be denied as not well grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for knee, 
ankle, and back disorders as secondary to his service-
connected pes planus is not well grounded, the doctrine of 
reasonable doubt has no application to his case.



ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral ankle and 
knee disorders and a back disorder as secondary to service-
connected pes planus, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

